                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LINDA FAY BUSH,                        )
                                       )
                  Plaintiff,           )
                                       )
                  v.                   )     1:17CV872
                                       )
NANCY BERRYHILL,                       )
Acting Commissioner of                 )
Social Security,                       )
                                       )
                  Defendant.           )

                               ORDER

       On February 20, 2019, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. ' 636. (Docs. 15, 16.)             Plaintiff filed

objections (Doc. 17) within the time limit prescribed by Section

636.

       The court has reviewed Plaintiff=s objections de novo and

finds that they do not change the substance of the United States

Magistrate Judge’s Recommendation (Doc. 15), which is affirmed and

adopted.

       IT IS THEREFORE   ORDERED that      the Commissioner=s   decision

finding no disability is AFFIRMED, that Plaintiff’s Motion for

Judgment Reversing the Commissioner (Doc. 10) is DENIED, that the

Commissioner’s Motion for Judgment on the Pleadings (Doc. 13) is

GRANTED, and that this action is DISMISSED WITH PREJUDICE.
                        /s/   Thomas D. Schroeder
                     United States District Judge

March 25, 2019




                 2
